THIS is an application for a supersedeas. *Page 91 
The plaintiff in error was convicted of the unlawful possession of intoxicating liquors. We have examined the entire record, and after a full examination of it we are satisfied that the plaintiff in error has had a fair trial, that she has not been prejudiced in any substantial right, and that the errors assigned are without merit.
The judgment of conviction is affirmed.
MR. JUSTICE ALLEN, sitting for MR. CHIEF JUSTICE TELLER, and MR. JUSTICE DENISON concur.